IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


KENNETH L. BEAVER,                       :   No. 19 EAP 2019
                                         :
                     Appellant           :   Appeal from the Commonwealth
                                         :   Court Order dated 2/28/19 at 272
                                         :   MD 2018
               v.                        :
                                         :
                                         :
PENNSYLVANIA DEPARTMENT OF               :
CORRECTIONS,                             :
                                         :
                     Appellee            :


                                   ORDER



PER CURIAM                                      DECIDED: March 26, 2020

     AND NOW, this 26th day of March, 2020, the Order of the Commonwealth Court

is AFFIRMED.